
	

113 HR 2086 IH: Pay As You Rate Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2086
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Ms. Titus (for
			 herself, Mr. McIntyre,
			 Mr. O’Rourke,
			 Mr. Barber,
			 Mr. Bishop of New York,
			 Ms. Kuster,
			 Mr. Loebsack,
			 Ms. Brownley of California,
			 Mrs. McCarthy of New York,
			 Ms. Frankel of Florida,
			 Ms. Lee of California,
			 Mr. Sean Patrick Maloney of New York,
			 Mr. Cicilline,
			 Mr. Rahall,
			 Mr. Swalwell of California,
			 Mr. Michaud,
			 Ms. Brown of Florida,
			 Mr. Ben Ray Luján of New Mexico,
			 Mr. Kilmer,
			 Mr. Delaney,
			 Mr. Waxman,
			 Mr. Costa, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary to make interim payments of
		  disability compensation benefits for certain claims for such compensation prior
		  to the adjudication of such claims, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pay As You Rate
			 Act.
		2.Interim payments
			 of compensation benefits under laws administered by the Secretary of Veterans
			 Affairs
			(a)In
			 generalSubchapter III of
			 chapter 51 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					5127.Interim
				payments of compensation benefits
						(a)In
				generalIn the case of a
				claim described in subsection (b), prior to adjudicating the claim, the
				Secretary shall make interim payments of monetary benefits to the claimant
				based on any disability for which the Secretary has made a decision. Upon the
				adjudication of the claim, the Secretary shall pay to the claimant any monetary
				benefits awarded to the claimant for the period of payment under section 5111
				of this title less the amount of such benefits paid to the claimant under this
				section.
						(b)Claim
				describedA claim described
				in this subsection is a claim for disability compensation under chapter 11 of
				this title—
							(1)the adjudication
				of which requires the Secretary to make decisions with respect to two or more
				disabilities; and
							(2)for which, before
				completing the adjudication of the claim, the Secretary makes a decision with
				respect to a disability that would result in the payment of monetary benefits
				to the claimant upon the adjudication of the claim,
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to such subchapter the
			 following new item:
				
					
						5127. Interim payments of compensation
				benefits.
					
					.
			
